DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-2, 5-9, 11-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al., US 2015/0044103, in view of Morey et al., US 2013/0340417, and further in view of Lichtenthaeler, US 1,496,345.

Regarding Claim 1
Sampath discloses a mixing conduit (318, 320) for use within an exhaust treatment system (Sampath, Abstract) [while Sampath does not explicitly disclose that the vehicle is a work vehicle, the requirement of a work vehicle is intended use and therefore does not have patentable weight], the mixing conduit (318, 320) configured to receive engine exhaust and a mixture of engine exhaust and reductant from the exhaust treatment system (Sampath, Abstract), the mixing conduit (318, 320) comprising: an outer tube (320) extending lengthwise from a first upstream end (360) of the outer tube (320) to a first downstream end (362) of the outer tube (320), the outer tube (320) including an interior surface (Oi, annotated Figure 13 of Sampath below) (Sampath, Annotated Figure 13 below); an inner tube (318) extending lengthwise within the outer tube (320) from a second upstream end (Ui, annotated Figure 13 of Sampath below) of the inner tube (318) to a second downstream end (Di, annotated Figure 13 of Sampath below) of the inner tube (318), the inner tube (318) including an exterior surface (Ex, annotated Figure 13 of Sampath below), wherein the inner tube (318) defines an inner flowpath (Fi, annotated Figure 13 of Sampath below) within the inner tube (318), and wherein the outer tube (320) and the inner tube (318) define an outer flowpath (Fo, annotated Figure 13 of Sampath below) radially between the exterior surface (Ex) of the inner tube (318) and the interior surface (Oi) of the outer tube (320); and at least one swirler vane (350) extending radially between the exterior surface (Ex) of the inner tube (318) and the interior surface (Oi) of the outer tube (320) and within the outer flowpath (Fo) (Sampath, annotated Figure 13 below). 
However, Sampath does not disclose that the mixing conduit receives engine exhaust and a mixture of engine exhaust and reductant from a DOC. Morey teaches an exhaust system for a vehicle provided with a DOC assembly having a housing (34) containing a DOC (36) and a mixer (38) configured to mix reductant with exhaust gas from a DOC (36) (Morey, [0020] and [0021], Figures 1-3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sampath such that the mixing conduit receives engine exhaust and a mixture of engine exhaust and reductant from a DOC as is taught by Morey as being well known in the art in order reduce exhaust emissions (Morey, [0018]). 
However, Sampath and Morey do not teach that the outer flowpath is longer than the inner flowpath between the first upstream end of the outer tube and the second downstream end of the inner tube. Lichtenthaeler teaches an apparatus for mixing liquids with an outer tube (11), an inner tube (12) within the outer tube (11), and at least one swirler vane (22) extending radially between the exterior surface of the inner tube (12) and the interior surface of the outer tube (11) within an outer flowpath (10), wherein the outer flowpath (10) is longer than the inner flowpath between an upstream end of the outer tube (11) and a downstream end of the inner tube (12) due to the presence of the swirler vane (22) (Lichtenthaeler, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sampath/Morey to include a swirler vane within the outer flowpath such that the outer flowpath is longer than the inner flowpath between the first upstream end of the outer tube and the second downstream end of the inner tube as is taught by Lichtenthaeler as being well known in the art in order to intimately mix two liquids together (Lichtenthaeler, Page 1, Lines 15-17, Figure 1). 

    PNG
    media_image1.png
    415
    484
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 13 of Sampath

Regarding Claim 2
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claim 1 above. Sampath further discloses that the inner tube (318) is configured to receive the mixture of engine exhaust and reductant for flow within the inner flowpath (Fi) and the outer tube (320) is configured to receive the engine exhaust for flow within the outer flowpath (Fo) (Sampath, annotated Figure 13 above). 

Regarding Claim 5
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claims 1 and 2 above. Sampath further discloses that the at least one swirler vane (350) is configured to impart a spiraling flow trajectory (turbulence) to the engine exhaust flowing within the outer flowpath (Fo) (Sampath, [0103], annotated Figure 13 above). 

Regarding Claim 6
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claim 1 above. Sampath further discloses that the inner tube (318) includes a plurality of turbulence generators (T, annotated Figure 13 of Sampath above) on the exterior surface (Ex) of the inner tube (318) (Sampath, annotated Figure 13 above). Further, once the combination of Sampath, Morey, and Lichtenthaeler is made, the combined system will have a swirler vane on the outer surface of the inner tube, thereby functioning as a turbulence generator (Lichtenthaeler, Figure 1). 

Regarding Claim 7
Sampath, Morey, and Lichtenthaeler teach as rejected in Claims 1 and 6 above. Sampath further discloses that the plurality of turbulence generators (T) includes at least one protrusion or indentation (Sampath, annotated Figure 13 of Sampath above). Further, once the combination of Sampath, Morey, and Lichtenthaeler is made, the combined system will have a swirler vane (a protrusion) on the outer surface of the inner tube, thereby functioning as a turbulence generator (Lichtenthaeler, Figure 1).

Regarding Claim 8
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claim 1 above. Sampath further discloses that the at least one swirler vane (350) extends within the outer flowpath (Fo) from the first upstream end (360) of the outer tube (320) to the second downstream end (Di) of the inner tube (318) (Sampath, annotated Figure 13 of Sampath above). 

Regarding Claim 9
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claim 1 above. Sampath further discloses that the second upstream end (Ui) of the inner tube (318) is positioned upstream of the first upstream end (360) of the outer tube (320) (Sampath, annotated Figure 13 above). 

Regarding Claim 11
Sampath discloses an exhaust treatment system [while Sampath does not explicitly disclose that the vehicle is a work vehicle, the requirement of a work vehicle is intended use and therefore does not have patentable weight], the system comprising: an exhaust conduit configured for transmitting engine exhaust form an engine (Sampath, Abstract); a reductant injector (28) configured to introduce a reductant into a portion of the engine exhaust to form a mixture of engine exhaust and reductant (Sampath, [0004], Figure 13); a mixing conduit (318, 320) for receiving the engine exhaust and a mixture of engine exhaust and reductant from the exhaust treatment system (Sampath, Abstract), the mixing conduit (318, 320) comprising: an outer tube (320) extending lengthwise from a first upstream end (360) of the outer tube (320) to a first downstream end (362) of the outer tube (320), the outer tube (320) including an interior surface (Oi, annotated Figure 13 of Sampath above) (Sampath, Annotated Figure 13 above); an inner tube (318) extending lengthwise within the outer tube (320) from a second upstream end (Ui, annotated Figure 13 of Sampath above) of the inner tube (318) to a second downstream end (Di, annotated Figure 13 of Sampath above) of the inner tube (318), the inner tube (318) including an exterior surface (Ex, annotated Figure 13 of Sampath above), wherein the inner tube (318) defines an inner flowpath (Fi, annotated Figure 13 of Sampath above) within the inner tube (318), and wherein the outer tube (320) and the inner tube (318) define an outer flowpath (Fo, annotated Figure 13 of Sampath above) radially between the exterior surface (Ex) of the inner tube (318) and the interior surface (Oi) of the outer tube (320); and at least one swirler vane (350) extending radially between the exterior surface (Ex) of the inner tube (318) and the interior surface (Oi) of the outer tube (320) and within the outer flowpath (Fo) (Sampath, annotated Figure 13 above). 
However, Sampath does not disclose a DOC system in fluid communication with the exhaust conduit for receiving engine exhaust. Morey teaches an exhaust system for a vehicle provided with a DOC assembly having a housing (34) containing a DOC (36) and a mixer (38) configured to mix reductant with exhaust gas from a DOC (36) (Morey, [0020] and [0021], Figures 1-3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sampath to include a DOC system in fluid communication with the exhaust conduit for receiving engine exhaust as is taught by Morey as being well known in the art in order reduce exhaust emissions (Morey, [0018]). 
However, Sampath and Morey do not teach that the outer flowpath is longer than the inner flowpath between the first upstream end of the outer tube and the second downstream end of the inner tube. Lichtenthaeler teaches an apparatus for mixing liquids with an outer tube (11), an inner tube (12) within the outer tube (11), and at least one swirler vane (22) extending radially between the exterior surface of the inner tube (12) and the interior surface of the outer tube (11) within an outer flowpath (10), wherein the outer flowpath (10) is longer than the inner flowpath between an upstream end of the outer tube (11) and a downstream end of the inner tube (12) due to the presence of the swirler vane (22) (Lichtenthaeler, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sampath/Morey to include a swirler vane within the outer flowpath such that the outer flowpath is longer than the inner flowpath between the first upstream end of the outer tube and the second downstream end of the inner tube as is taught by Lichtenthaeler as being well known in the art in order to intimately mix two liquids together (Lichtenthaeler, Page 1, Lines 15-17, Figure 1). 

Regarding Claim 12
Sampath discloses the system as rejected in Claim 11 above. Sampath further discloses that the inner tube (318) is configured to receive the mixture of engine exhaust and reductant for flow within the inner flowpath (Fi) and the outer tube (320) is configured to receive the engine exhaust for flow within the outer flowpath (Fo) (Sampath, annotated Figure 13 above). 

Regarding Claim 13
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claims 11-12 above. Sampath further discloses that the reductant injector (28) is configured to spray the reductant into the engine exhaust within the second upstream end (Ui) of the inner tube (318) such that the inner tube (318) receives the mixture of engine exhaust and reductant (Sampath, Figure 1 and annotated Figure 13 above). 

Regarding Claim 16
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claims 11 and 12 above. Sampath further discloses that the at least one swirler vane (350) is configured to impart a spiraling flow trajectory (turbulence) to the engine exhaust flowing within the outer flowpath (Fo) (Sampath, [0103], annotated Figure 13 above). Further, once the combination of Sampath, Morey, and Lichtenthaeler is made, the combined system will have a swirler vane on the outer surface of the inner tube, thereby functioning as a turbulence generator (Lichtenthaeler, Figure 1).

Regarding Claim 17
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claim 11 above. Sampath further discloses that the inner tube (318) includes a plurality of turbulence generators (T, annotated Figure 13 of Sampath above) on the exterior surface (Ex) of the inner tube (318) (Sampath, annotated Figure 13 above). Further, once the combination of Sampath, Morey, and Lichtenthaeler is made, the combined system will have a swirler vane (a protrusion) on the outer surface of the inner tube, thereby functioning as a turbulence generator (Lichtenthaeler, Figure 1).

Regarding Claim 18
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claims 11 and 17 above. Sampath further discloses that the plurality of turbulence generators (T) includes at least one protrusion or indentation (Sampath, annotated Figure 13 of Sampath above). 

Regarding Claim 19
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claim 11 above. Sampath further discloses that the at least one swirler vane (350) extends within the outer flowpath (Fo) from the first upstream end (360) of the outer tube (320) to the second downstream end (Di) of the inner tube (318) (Sampath, annotated Figure 13 of Sampath above). 


4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al., US 2015/0044103, in view of Morey et al., US 2013/0340417, in view of Lichtenthaeler, US 1,496,345, and further in view of Kunkel et al., US 7,877,983.

Regarding Claim 10
Sampath, Morey, and Lichtenthaeler teach the system as rejected in Claim 1 above. However, Sampath does not disclose that the outer tube comprises an insulation material. 
Kunkel teaches an arrangement for supplying a medium into an exhaust gas conduit in an internal combustion engine, wherein an insulating material (16) is applied to the outside wall surface (10c’’) of a tubular element (10c), thereby thermally insulating the tubular element to prevent the inside wall surface (10c’) of the tubular element from being cooled down by ambient air which is at a temperature lower than the urea solution’s vaporization point (Kunkel, Column 6, Line 60 – Column 7, Line 23, Figure 4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sampath/Morey/Lichtenthaeler such that the outer tube comprises an insulation material applied to an outside wall surface of the outer tube as is taught by Kunkel as being well known in the art in order to thermally insulate the tube to prevent cooling of reductant below a point of vaporization to ensure efficient exhaust gas purification. 

Allowable Subject Matter
5.	Claim 21 is allowed.
Claims 3-5 and 14-15 are objected to as being dependent upon a rejected base claim. 

6.	The following is a statement of reasons for the indication of allowable subject matter:  
In the exhaust treatment system of claim 3, the inclusion of:
“the second downstream end of the inner tube is positioned within the outer tube a length from the first upstream end of the outer tube ranging from 25% to 75% of a total length of the outer tube defined between the first upstream and downstream ends of the outer tube” was not found. 

In the exhaust treatment system of claim 14, the inclusion of:
“the second downstream end of the inner tube is positioned within the outer tube a length from the first upstream end of the outer tube ranging from 25% to 75% of a total length of the outer tube defined between the first upstream and downstream ends of the outer tube” was not found. 

In the exhaust treatment system of claim 21, the inclusion of:
“the first upstream end of the outer tube coupled to the DOC canister” and “an inner tube extending lengthwise within the outer tube from a second upstream end of the inner tube extending into the DOC canister to a second downstream end of the inner tube” was not found.

Response to Arguments
7.	Applicant’s arguments, with respect to Objections to the Claims and Drawings have been fully considered and are persuasive.  The Objections to the Claims and Drawings have been withdrawn. 
Applicant’s arguments, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The Rejections under 35 U.S.C. 112(b) have been withdrawn. 

Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746